Russell, J.
1. The court erred in directing the jury to find the verdict in favor of the plaintiff, merely submitting to them the question of the amount of the recovery. Under the evidence submitted, there was an issue as to the nature of the custom sought to be established, as well as to whether sneh a custom in fact existed, and it was issuable whether a new contract of bailment was made by the parties at the conclusion of the original contract.
2. While a gratuitous bailee is,required to use some care and diligence for the safe-keeping of property entrusted to him, he must assent to the bailment, either expressly or impliedly, before the relationship of bailor and bailee will be established, with its consequent liabilities.

Judgment reversed.